Citation Nr: 0738730	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-31 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased compensable evaluation for 
hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO continued a noncompensable 
evaluation for bilateral sensorineural hearing loss 
(previously rated as right ear senorineural high frequency 
hearing loss).  The veteran timely appealed the July 2004 
rating action to the Board. 

In October 2005, the veteran testified before a Decision 
Review Officer at the Newark, New Jersey RO.  A copy of the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  A May 2004 VA audiological examination revealed findings 
of Level III and I hearing loss in the right and left ears, 
respectively. 

2.  VA audiological examinations, performed in May and 
November 2005, revealed findings of Level II and I hearing 
loss in the right and left ears, respectively. 

3.  A July 2006 VA audiological examination revealed findings 
of Level VIII and I hearing loss in the right and left ears, 
respectively. 


CONCLUSION OF LAW

The criteria for an increased compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

VA provided the veteran with notice on the Pelegrini II VCAA 
elements in November 2005 and July 2006 letters.  The letters 
did not explicitly tell the veteran to submit all relevant 
evidence in his possession.  The letters did, however, tell 
him to let VA know of any evidence he thought would support 
his increased evaluation claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  A March 2006 letter 
provided information regarding effective dates and percentage 
ratings pursuant to Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The November 2005 and July 2006 letters 
were provided after the RO's July 2004 rating decision, but 
the timing deficiency was cured when the claims were 
readjudicated via an August 2006 supplemental statement of 
the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Duty to Assist

Concerning VA's duty to assist the appellant with his 
increased evaluation claim, service medical and post-service 
VA and private examination and clinical treatment reports, 
hearing testimony and statements of the veteran, have been 
associated with the claims folder. 

In addition, the veteran was examined by VA in May and 
November 2005 and July 2006 for the purpose of determining 
the current severity of his service-connected hearing loss.  
A copy of the above-referenced VA examination reports are 
contained in the claims folder.  There is no evidence or 
contention that said hearing loss has changed since that 
examination.

II.  Relevant Laws and Regulations 

Increased Evaluation-general criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss-criteria

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

In this case, the audiology examination shows that the 
veteran's hearing loss does not meet the requirements of an 
unusual pattern of hearing impairment.  Id. 

III.  Analysis

On VA examination in May 2004, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	60	75	85	66
Left	 	30	20	45	50	36

Speech discrimination was 86 and 96 percent in the right and 
left ears, respectively.   

These results showed level III and I hearing loss in the 
right and left ears, respectively, when evaluated based on 
Table VI, found at 38 C.F.R. § 4.85.  These findings warrant 
the initial noncompensable evaluation currently assigned.  
38 C.F.R. § 4.85, Table VII.

On VA examination in May 2005, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	65	70	75	64
Left	 	30	25	35	30	30

Speech discrimination was 96 and 98 percent in the right and 
left ears, respectively.   

These results showed level II and I hearing loss in the right 
and left ears, respectively, when evaluated based on Table 
VI, found at 38 C.F.R. § 4.85.  These findings warrant the 
initial noncompensable evaluation currently assigned.  
38 C.F.R. § 4.85, Table VII.

On VA examination in November 2005, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	65	75	75	65
Left	 	35	25	35	35	33

Speech discrimination was 92 and 96 percent in the right and 
left ears, respectively.   

These results showed level II and I hearing loss in the right 
and left ears, respectively, when evaluated based on Table 
VI, found at 38 C.F.R. § 4.85.  These findings warrant the 
initial noncompensable evaluation currently assigned.  38 
C.F.R. § 4.85, Table VII.






On VA examination in July 2006, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	50	70	75	80	69
Left	 	45	35	45	50	44

Speech discrimination was 52 and 96 percent in the right and 
left ears, respectively.   

These results showed level VIII and I hearing loss in the 
right and left ears, respectively, when evaluated based on 
Table VI, found at 38 C.F.R. § 4.85.  These findings warrant 
the initial noncompensable evaluation currently assigned.  
38 C.F.R. § 4.85, Table VII.

None of the above-referenced VA audiological examination 
reports revealed an exceptional pattern of hearing loss 
warranting evaluation in accordance with 38 C.F.R. § 4.86.

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The objective evidence provides no basis for granting an 
initial compensable evaluation for the level of bilateral 
hearing loss currently demonstrated.

The Board does not find that the disability more closely 
approximates the criteria for a compensable evaluation, or 
that the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an initial (compensable) rating for 
the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).



IV.  Extraschedular Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Therefore, there is 
no marked interference with current employment.  The 
disability has not required any periods of hospitalization 
since the effective date of service connection.  The Board 
will not, therefore, refer the question of entitlement to an 
extraschedular evaluation for consideration by appropriate 
authorities.


ORDER

An increased (compensable) evaluation for hearing loss is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


